Name: 2004/222/EC: Council Decision of 19 February 2004 appointing an Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2004-03-06

 Avis juridique important|32004D02222004/222/EC: Council Decision of 19 February 2004 appointing an Austrian alternate member of the Committee of the Regions Official Journal L 068 , 06/03/2004 P. 0024 - 0024Council Decisionof 19 February 2004appointing an Austrian alternate member of the Committee of the Regions(2004/222/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Austrian Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) A seat as an alternate member of the Committee of the Regions has fallen vacant following the resignation of Mr Ernst WOLLER, of which the Council was notified on 20 January 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Markus LINHART, BÃ ¼rgermeister (Bregenz), is hereby appointed an alternate member of the Committee of the Regions in place of Mr Ernst WOLLER for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 19 February 2004.For the CouncilThe PresidentM. McDowell(1) OJ L 24, 26.1.2002, p. 38.